Title: To Thomas Jefferson from George Thacher, 6 March 1824
From: Thacher, George
To: Jefferson, Thomas


 Respected Sir—
Newburyport
6th March 1824
I am too well acquainted with the aversion that usually accompanies the minds of most people advancing upon four score years, even to wish you to take the trouble of returning any answer to this tho your sentiment, on the subject of the discourse, I conclude from what you said of Mr Peirpoint, are congenial to my own. The object of this transmission is simply to give you one more fact, evidential of the religious notions now professed chiefly in Boston, at the University in Cambridge & in some other Towns & places in this State.I am the more inclined to do this, because you have expressed your approbation of the distinction in Mr Peirpoints sermon between the things and doctrines, the human mind is capable of understanding, and turning to its profit, and those unintelligible notions, called mysteries, and what cannot be assimilated with any of our rational pursuits in the investigation of truth.Mr May is the first Unitarian Teacher of piety, religion and morality ever publickly ordained in the State of Connecticut. There has reigned, in that State, as well as throughout most of New England, till of late, a vigorous attachment to certain dogmas, as cruel and vindictive as the doctrines of Casts among the Hindoos.I think you will be pleased to observe through the whole performances at Mr Mays ordination, there is not only no recognition of any of the common dogmas of orthodoxy, such as original sin, Total depravity, Trinity, the divinity of Jesus, personality of an Holy Ghost, Atonement, Special-grace-conversions, or miraculous Regenerations; but not any allusion to them. And I presume the young Teacher will never make them the ground of his instructions.You will be pleased to see the preacher seems to make the Sermon of Jesus, on the mount, the nucleus of his religion, connected with the doctrine of a resurrection to a life of happiness or otherwise according as the conduct of people in this life has been virtuous or vicious: I wish the preaches had been a little more particular on this head.Dr Freeman who gave the charge, is the Gentleman who was most hospitably entertained, a few years ago, at your house for several days. He often speaks of the rich pleasure, of this visit with the most lively feelings—With every consideration of respect, I subscribe myself, your most obedient & very humble ServantGeorge Thacher